Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
With respect to Claim Objection: Applicant’s amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action.
With respect to Claim Rejection: Applicant’s amendments to the claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action.
The Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, hereby withdraws such objection(s)/ rejection(s).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 thru 7, 12 thru 14, 20 and 22 are rejected 35 U.S.C 103 as being unpatentable over Parker et al (US 2020/0264293 A1 newly cited “PARKER”), in view of M. Psiaki et al, (M. Psiaki and T. Humphreys, “GNSS Spoofing and Detection”, Proc. IEEE, vol. 104, no. 6, pp. 1258-70, June 2016 newly cited “PSIAKI”).
Regarding claim 1, PARKER discloses a mobile body control system comprising: 
a false signal generator for generating a signal (signal generator 34 produces a tailored signal) received by a mobile body (sUAS 44)
calculate a position of the mobile body (locating and identifying a UAS target [0098])
a false signal transmitter for emitting the false signal into a predetermined region (RF signal generator [0023])
wherein the false signal transmitter is mounted to a mobile device (Figs. 1-4 show schematic representations of components of an integrated detection and countermeasure system 100 for use against unmanned aerial systems 44) moving in such a way as to be located within a predetermined range from the mobile body (system may be strategically deployed to monitor the airspace around a protected interest such as property, place, event, or VIP extending from the receiving antenna out to a maximum of 2 kilometers [0006]), and emits the false signal into a region where the mobile body can receive the false signal (mobile platform – the mobile Counter Unmanned Aerial System of Systems equipment installed on any vehicle with the intent to move from one location to another location as needed to fulfill a short-term need in the detection, identification and deterrence or interdiction of an unmanned aerial vehicle [0067])
the false signal transmitter changes intensity of the false signal according to an altitude of the mobile device and emits the false signal with the changed intensity (the system will then determine the precise x, y, z coordinates (x=longitude, y=latitude, z=altitude) of the sUAS. Using this data, the counter measure and deterrent section 102 computes the RF spectral characteristics that will nullify signals that the sUAS expects to receive. A signal generator 34 produces a tailored signal and a variable strength amplifier 28 generates the output power required, causing the desired effect at the desired range to the subject sUAS 44 [0099])
However, PARKER does not disclose generating the signal based on code information received by mobile body in order to calculate a position of the mobile body, a false signal with which a position being different from an actual position of the mobile body is calculated.
PSIAKI teaches replicating RF carrier, PRN/ spreading code, and data bits of each open-service GNSS signal that it intends to spoof [Section II – A. Description of a Spoofing Attack & Eqs. (1) & (2)] and inducing a desired false position/ timing fix [Section II – B. Self-Consistent Spoofer].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARKER by incorporating the teachings of PSIAKI because doing so would have a better potential to avoid detection by the receiver tracking loops by maintaining lock during the entire attack, as recognized by PSIAKI.

Regarding claim 3, PARKER/ PSIAKI discloses the system of claim 1, as shown above, wherein the mobile device acquires a position of the mobile device (locating and identifying a UAS target [0098]). However, PARKER/ PSIAKI does not disclose moving the mobile device, based on the acquired position of the mobile device.
PSIAKI further teaches that spoofing has been used to send a hovering drone into an unplanned dive and to steer a yacht off course. This combined receiver/spoofer exploits knowledge of the true GNSS signals and knowledge of its location relative to the victim. Its attack strategy captures each receiver channel by aligning its spoofed signal with the true signal for each visible satellite. It starts at low power and ramps its power until it captures the receiver's tracking loops. Afterwards, it smoothly drags the victim off to a false position/timing fix [Section I – Introduction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARKER by incorporating the teachings of PSIAKI because doing so would have a better potential to avoid detection by the receiver tracking loops by maintaining lock during the entire attack, as recognized by PSIAKI.

Regarding claim 4, PARKER/ PSIAKI discloses the system of claim 1, as shown above, wherein the mobile device acquires a distance from the mobile body as the position of the mobile device (visual confirmation, distance and elevation of the sUAS to be known [PARKER – 0104]).

Regarding claim 5, PARKER/ PSIAKI discloses the system of claim 1, as shown above, wherein the false signal transmitter changes the intensity of the false signal according to the altitude and at least one of an absolute position of the mobile device and a distance from the mobile body to the mobile device ([PARKER – 0099], cited and incorporated in the rejection of claim 1).

Regarding claim 6, PARKER/ PSIAKI discloses the system of claim 1, as shown above, wherein the false signal generator generates a false signal with which a position symmetrical to the actual position of the mobile body with respect to a destination of the mobile body is calculated as the different position (PSIAKI [Section II – B. Self-Consistent Spoofer], cited and incorporated in the rejection of claim 1).

Regarding claim 7, PARKER/ PSIAKI discloses the system of claim 1, as shown above, wherein the false signal generator generates the false signal with which a position of the destination of the mobile body is calculated as the different 10position (PSIAKI [Section II – B. Self-Consistent Spoofer], cited and incorporated in the rejection of claim 1).

Regarding claim 12, PARKER/ PSIAKI discloses the system of claim 1, as shown above, wherein the false signal generator generates, as the false signal, a jamming radio wave on a same frequency band as the signal received by the 15mobile body (Electronic Counter Measure (ECM) Modulation Type Select narrow down the radio frequency identified by a modulation lookup table of the specific unmanned aerial vehicle/system of interest, utilizing a database library with the specific radio frequencies common to all unmanned aerial vehicles/systems [PARKER - 0053]).

Regarding claim 13, PARKER/ PSIAKI discloses the system of claim 1, as shown above, further comprising a mobile body detection device which detects the mobile body, wherein the false signal transmitter emits the false signal when the mobile body is detected (detected by a spectral signal identifier processor 36 … when the RF signature of the sUAS flying within the system’s detection boundaries is detected [PARKER - 0098]).

Regarding claim 14, PARKER/ PSIAKI discloses the system of claim 1, as shown above, wherein the false signal transmitter further emits a second jamming radio wave which jams a remote operation signal (disrupting the communication link of the sUAS with its’ operator [PARKER – 0107 & claim 2]).

Regarding claim 20, PARKER discloses a mobile body control method comprising:
generating a signal (signal generator 34 produces a tailored signal) received by a mobile body (sUAS 44)
calculate a position of the mobile body (locating and identifying a UAS target [0098])
changing intensity of the false signal according to an altitude of a mobile device moving in such a way as to be located within a predetermined range from the mobile body and by the mobile device, emitting the false signal with the changed intensity into a predetermined region where the mobile body can receive the false signal (the system will then determine the precise x, y, z coordinates (x=longitude, y=latitude, z=altitude) of the sUAS. Using this data, the counter measure and deterrent section 102 computes the RF spectral characteristics that will nullify signals that the sUAS expects to receive. A signal generator 34 produces a tailored signal and a variable strength amplifier 28 generates the output power required, causing the desired effect at the desired range to the subject sUAS 44 [0099])
However, PARKER does not disclose generating the signal based on code information received by mobile body in order to calculate a position of the mobile body, a false signal with which a position being different from an actual position of the mobile body is calculated.
PSIAKI teaches replicating RF carrier, PRN/ spreading code, and data bits of each open-service GNSS signal that it intends to spoof [Section II – A. Description of a Spoofing Attack & Eqs. (1) & (2)] and inducing a desired false position/ timing fix [Section II – B. Self-Consistent Spoofer].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARKER by incorporating the teachings of PSIAKI because doing so would avoid detection by the receiver tracking loops by maintaining lock during the entire attack, as recognized by PSIAKI.

Regarding claim 22, PARKER discloses a non-transitory computer-readable recording medium storing instructions that cause a processor to execute the steps of:
generating a signal (signal generator 34 produces a tailored signal) received by a mobile body (sUAS 44)
calculate a position of the mobile body (locating and identifying a UAS target [0098])
changing intensity of the false signal according to an altitude of a mobile device moving in such a way as to be located within a predetermined range from the mobile body and causing the mobile device to emit the false signal with the changed intensity into a predetermined region where the mobile body can receive the false signal (the system will then determine the precise x, y, z coordinates (x=longitude, y=latitude, z=altitude) of the sUAS. Using this data, the counter measure and deterrent section 102 computes the RF spectral characteristics that will nullify signals that the sUAS expects to receive. A signal generator 34 produces a tailored signal and a variable strength amplifier 28 generates the output power required, causing the desired effect at the desired range to the subject sUAS 44 [0099])
However, PARKER does not disclose generating the signal based on code information received by mobile body in order to calculate a position of the mobile body, a false signal with which a position being different from an actual position of the mobile body is calculated.
PSIAKI teaches replicating RF carrier, PRN/ spreading code, and data bits of each open-service GNSS signal that it intends to spoof [Section II – A. Description of a Spoofing Attack & Eqs. (1) & (2)] and inducing a desired false position/ timing fix [Section II – B. Self-Consistent Spoofer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARKER by incorporating the teachings of PSIAKI because doing so would avoid detection by the receiver tracking loops by maintaining lock during the entire attack, as recognized by PSIAKI.
Claims 8 and 11 are rejected under 35 U.S.C 103 as being unpatentable over PARKER/ PSIAKI in view of Parker et al (US 2017/0192089 previously cited “PARKER ‘89”).
Regarding claim 8, PARKER/ PSIAKI discloses the system of claim 1, as shown above. However, PARKER/ PSIAKI does not further disclose that the false signal transmitter emits the false signal including directivity.
In a same or similar field of endeavor, PARKER ’89 teaches producing at least one tailored signal based on the spectral signatures of the unmanned aerial vehicle and a variable strength amplifier that generates an output power and sending at least one signal to the unmanned aerial vehicle to alter at least one of the speed, direction and altitude of the unmanned aerial vehicle [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PARKER with the specifics shown in PARKER ‘89 because doing so would enable deterring the unmanned aerial vehicles in a non-destructive manner, as recognized by PARKER ‘89.
Regarding claim 11, PARKER/ PSIAKI/ PARKER ‘89 discloses the system of claim 9, as shown above, wherein the false signal generator generates the false signal with which the position to be calculated changes according to the actual position of the mobile body (PSIAKI [Section II – B. Self-Consistent Spoofer], cited and incorporated in the rejection of claim 1). 
Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over PARKER, in view of PSIAKI, and further in view of Stelte et al (DE 102015008256A1 newly cited “STELTE”).
Regarding claim 9, PARKER/ PSIAKI discloses the system of claim 1, as shown above, further comprising a controller for estimating the position and a movement direction4Docket No. J-19-0101 of the mobile body based on the actual position and the movement direction of the mobile body (direction and range estimation processor 32 yields a target’s location [0098] and calculates to obtain the azimuth and distance to that target based on data obtained by the RF detection section 103 and EO/IR detection section 105 [0048] & target tracking log documenting target’s path in space during area of concern [0087]) and wherein the false signal generator generates the false signal based on the actual position (the system will then determine the precise x, y, z coordinates (x=longitude, y=latitude, z=altitude) of the sUAS. Using this data, the counter measure and deterrent section 102 computes the RF spectral characteristics that will nullify signals that the sUAS expects to receive [0099]). 
However, PARKER/ PSIAKI doesn’t disclose the mobile body control system according to claim 1, further comprising estimating a destination of the mobile body, based on the estimated movement direction and the actual position, and wherein the false signal generator generates the false signal, based on the estimated destination of the mobile body.
STELTE teaches a detection device for detecting and continuously determining the trajectory and speed of a small drone. The effective position can be adapted to a changing trajectory and/or velocity of the small drone [0025]. As soon as small drone enters a monitored area, the defence drone is started and approaches the small drone [0035]. Depending on the target and behavior of the small drone, a Hamming signal and/or spoofing signal is emitted and the small drone is thus deflected from reached its target [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARKER to include the teachings of STELTE, because doing so would enable deterring the unmanned aerial vehicles in a non-destructive manner, so that the small drone flies to a predetermined other location and can be disarmed/ examined there, as recognized by STELTE.
Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over PARKER, in view of PSIAKI and STELTE, and further in view of Seo et al (Seong-Hun Seo, Byung-Hyun Lee, Sung-Hyuck Im, and Gyu-In Jee. “Effect of spoofing on unmanned aerial vehicle using counterfeited GPS signal”. Journal of Positioning, Navigation, and Timing, 2015 newly cited “SEO”).
Regarding claim 10, PARKER/ PSIAKI/ STELTE discloses the system of claim 9, as shown above, wherein the controller estimates, as a first movement direction, the movement direction of the mobile body before the false signal transmitter emits the false signal (direction and range estimation processor 32 yields a target’s location [0098] and calculates to obtain the azimuth and distance to that target based on data obtained by the RF detection section 103 and EO/IR detection section 105 [0048]) and estimating, as the destination of the mobile body, an intersection of a straight line passing the actual position of the mobile body before the false signal transmitter emits the false signal and being parallel to the first movement direction (target tracking log – a graphic or table of coordinates documenting target’s path in space during area of concern [0087]).
However, PARKER/ PSIAKI/ STELTE does not further disclose estimating, as a second movement direction, the movement direction of the mobile body after the false signal transmitter emits the false signal, and a straight line passing the different position calculated by the false signal and being parallel to the second movement direction.
SEO teaches spoofing signals that generate the navigation solution of the last waypoint that is about 100 m apart from the second waypoint were radiated through the spoofer antenna, and the position estimation and maneuver results of the quadcopter were examined. The spoofer generated signals so that the quadcopter would deviate toward the left side of the waypoint path, and the signals were then radiated toward the quadcopter. [Section 4.2 Experimental Environments & Figs. 8-9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARKER to include the teachings of SEO because doing so would enable deterring the unmanned aerial vehicles in a non-destructive manner, as recognized by SEO.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 2016/0223678 A1) discloses determine that a spoofing signal exists in a received GNSS signal when a signal having a receiving intensity greater than a predetermined receiving intensity of a normal signal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648 

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648